SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 9, 2011 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 5 Consolidated Statement of Changes in Equity for the Six Months Ended June 30, 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 38 Consolidating Statement of Operations for the Three Months Ended June 30, 2011 (Unaudited) 38 Consolidating Statement of Operations for the Three Months Ended June 30, 2010 (Unaudited) 39 Consolidating Statement of Operations for the Six Months Ended June 30, 2011 (Unaudited) 40 Consolidating Statement of Operations for the Six Months Ended June 30, 2010 (Unaudited) 41 Consolidating Balance Sheet as of June 30, 2011(Unaudited) 42 Consolidating Balance Sheet as of December 31, 2010 43 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2011(Unaudited) 44 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2010 (Unaudited) 45 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Item 3. Quantitative and Qualitative Disclosures About Market Risk 79 Item 4. Controls and Procedures 79 PART II. OTHER INFORMATION Item 1. Legal Proceedings 80 Item 1A. Risk Factors 81 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 81 Item 3. Defaults Upon Senior Securities 81 Item 4. Submission of Matters to a Vote of Security Holders 81 Item 5. Other Information 81 Item 6. Exhibits 81 SIGNATURES 82 2 CERTAIN DEFINITIONS Unless otherwise noted, throughout this report, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. together with its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effectsof global financial and economic conditions, credit and equity market volatility and continued fluctuations in the U.S.economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • continued fluctuations in the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • our relationship with a significant customer has changed and we no longer have a guaranteed level of revenue from that customer; • risks associated with the implementation and execution of our business diversification strategy including our ownership of a significant interest in TV One, LLC; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement technologies and methodologies; • regulation by the Federal Communications Commission (“FCC”) relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent and content acquisitions costs; • financial losses that may be incurred due to provisioning for income taxes and impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • increased competition from new media and technologies; • the impact of our acquisitions, dispositions and similar transactions;and • other factors mentioned in our filings with the Securities and Exchange Commission (“SEC”) including the factors discussed in detail in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2010. You should not place undue reliance on these forward-looking statements, which reflect our views as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June30, SixMonths Ended June30, (Unaudited) (As Adjusted – See Note 1) (As Adjusted – See Note 1) (In thousands, except share data) NET REVENUE $ OPERATING EXPENSES: Programming and technical Selling, general and administrative, including stock-based compensation of $212 and $279, and $376 and $682, respectively Corporate selling, general and administrative, including stock-based compensation of $987 and $1,677, and $1,760 and $3,287, respectively Depreciation and amortization Total operating expenses Operating income INTEREST INCOME 9 43 17 67 INTEREST EXPENSE LOSSON RETIREMENT OF DEBT — — — GAIN ON INVESTMENT IN AFFILIATED COMPANY — — EQUITY IN INCOME OF AFFILIATED COMPANY OTHER EXPENSE, net 47 22 Income (loss) before provision for (benefit from) income taxes, noncontrolling interests in income of subsidiaries and loss from discontinued operations ) PROVISION FOR (BENEFIT FROM) INCOME TAXES 233 ) Net income (loss) from continuing operations ) LOSS FROM DISCONTINUED OPERATIONS,net of tax ) CONSOLIDATED NET INCOME (LOSS) ) NONCONTROLLING INTERESTS IN INCOME OF SUBSIDIARIES 446 417 CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) BASICNET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ ) Discontinued operations, net of tax ) Net income (loss) attributable to common stockholders $ ) DILUTEDNET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ ) Discontinued operations, net of tax ) Net income (loss) attributable to common stockholders $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2011 December31, 2010 (Unaudited) (As Adjusted – See Note 1) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments — Trade accounts receivable, net of allowance for doubtful accounts of $3,323 and $3,023, respectively Prepaid expenses Current portion of content assets — Other current assets Current assets from discontinued operations Total current assets PREPAID PROGRAMMING AND DEPOSITS — CONTENT ASSETS, net — PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES LAUNCH ASSETS, net — OTHER INTANGIBLE ASSETS, net LONG-TERM INVESTMENTS — INVESTMENT IN AFFILIATED COMPANY — OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Current portion of content payables — Income taxes payable Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations 80 34 Total current liabilities LONG-TERM DEBT, net of current portion and original issue discount CONTENT PAYABLES, net of current portion — OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES NON-CURRENT LIABILITIES FROM DISCONTINUED OPERATIONS 33 37 Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at June 30, 2011 and December31, 2010 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,787,426 and 2,863,912shares issued and outstanding as of June 30, 2011 and December31, 2010, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of June 30, 2011 and December31, 2010, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of June 30, 2011 and December31, 2010, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 42,830,226 and 45,541,082shares issued and outstanding as of June 30, 2011 and December31, 2010, respectively 42 45 Accumulated other comprehensive income (loss) 56 ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest — Total equity Total liabilities, redeemable noncontrolling interests and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) Radio One, Inc. Stockholders Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Income Accumulated Other Comprehensive (Loss) Income Additional Paid-In Capital Accumulated Deficit Noncontrolling Interest Total Equity (In thousands) BALANCE, as of December 31, 2010 $ — $ 3 $ 3 $ 3 $ 45 $ ) $ $ ) $ — $ Comprehensive income: Consolidated net income — $ — — Conversion of 76,486 shares of Class A common stock to Class D common stock — Repurchase of 2,787,342 shares of Class D common stock — (3 ) — — ) — — ) Recognition of noncontrolling interest in connection with consolidation of TV One — Net change in unrealized gain on investment activities — 56 56 — — — 56 Change in unrealized loss on derivative and hedging activities, net of taxes — Termination of interest rate swap — Comprehensive income $ Adjustment of redeemable noncontrolling interests to estimated redemption value — Stock-based compensation expense — BALANCE, as of June 30, 2011 $ — $ 3 $ 3 $ 3 $ 42 $ 56 $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (As Adjusted – See Note 1) (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Consolidated net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Amortization of debt financing costs Amortization ofcontent assets — Write off of debt financing costs — Deferred income taxes ) Gain on investment in affiliated company ) — Equity in income of affiliated company ) ) Stock-based compensation Non-cash interest — Loss on retirement of debt — Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable ) ) Prepaid expenses and other assets ) Other assets Accounts payable ) Accrued interest Accrued compensation and related benefits ) Income taxes payable Other liabilities ) Net cash flows providedby operating activities of discontinued operations Net cash flows providedby operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash and investments acquired in connection with TV One consolidation — Purchase of content assets ) — Purchase of other intangible assets — ) Net cash flows provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit facility Repayment of credit facility ) ) Debt refinancing and modification costs ) ) Repurchase of noncontrolling interest ) — Proceeds from noncontrolling interest member — Repurchase of common stock ) — Net cash flows providedby (used in) financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a) Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and its subsidiaries (collectively, the “Company”) is an urban-oriented, multi-media company that primarily targets African-American consumers. Our core business is our radio broadcasting franchise that is the largest radio broadcasting operation that primarily targets African-American and urban listeners. We currently own and operate 52broadcast stations located in 15 urban markets in the United States.While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, our operating strategy is to operate the premier multi-media entertainment and information content provider targeting African-American consumers. Thus, we have diversified our revenue streams by making acquisitions and investments in other complementary media properties. Our other media interests include our approximately 50.9% (See Note 2 - Acquisitions) controlling ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 53.5% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; our ownership of Interactive One, LLC (“Interactive One”), an online platform serving the African-American community through social content, news, information, and entertainment, which operates a number of branded sites, including News One, UrbanDaily and HelloBeautiful; and our ownership of Community Connect, LLC (formerly Community Connect Inc.) (“CCI”), an online social networking company, which operates a number of branded websites, including BlackPlanet, MiGente and Asian Avenue. CCI is included within the operations of Interactive One. Through our national multi-media presence, we provide advertisers with a unique and powerful delivery mechanism to the African-American and urban audience. In December 2009, the Company ceased publication of our urban-themed lifestyle periodical Giant Magazine and as of June 2011, our remaining Boston radio station was made the subject of a local marketing agreement (“LMA”) whereby we have made available, for a fee, air time on this station to another party. The remaining assets and liabilities of Giant Magazine as well as stations sold or the subject of an LMA have been classified as discontinued operations as of June 30, 2011 and December 31, 2010, and Giant Magazine’s and the Boston station’s results from operations for the three months and six months ended June 30, 2011 and 2010, have been classified as discontinued operations in the accompanying consolidated financial statements. As part of our consolidated financial statements, consistent with our financial reporting structure and how the Company currently manages its businesses, we have provided selected financial information on the Company’s three reportable segments: (i) Radio Broadcasting; (ii) Internet; and (iii) Cable Television (See Note 11 – Segment Information.) (b)Interim Financial Statements The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In management’s opinion, the interim financial data presented herein include all adjustments (which include only normal recurring adjustments) necessary for a fair presentation. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. Results for interim periods are not necessarily indicative of results to be expected for the full year. This Form10-Q should be read in conjunction with the financial statements and notes thereto included in the Company’s 2010 Annual Report on Form10-K. Certain reclassifications associated with accounting for discontinued operations have been made to the accompanying prior period financial statements to conform to the current period presentation. These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts (See Note3— Discontinued Operations.) (c)Financial Instruments Financial instruments as of June 30, 2011 and December 31, 2010 consisted of cash and cash equivalents, investments, trade accounts receivable, accounts payable, accrued expenses, note payable, long-term debt and redeemable noncontrolling interests. The carrying amounts approximated fair value for each of these financial instruments as of June 30, 2011 and December 31, 2010, except for the Company’s outstanding senior subordinated notes. The 63/8%Senior Subordinated Notes due February 2013 had a carrying value of $747,000 and a fair value of approximately $710,000 as of June 30, 2011,and a carrying value of $747,000 and a fair value of approximately $672,000 as of December31, 2010. The 121/2%/15%Senior Subordinated Notes due May 2016 had a carrying value of $299.2 million and a fair value of approximately $303.7million as of June 30, 2011, and a carrying value of $286.8 million and a fair value of approximately $278.2million as of December31, 2010. The fair values were determined based on the tradingvalues ofthese instruments as of the reporting date. 8 (d)Revenue Recognition Within our radio broadcasting segment, the Company recognizes revenue for broadcast advertising when a commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance withAccounting Standards Codification (“ASC”) 605, “Revenue Recognition.”Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Agency and outside sales representative commissions were approximately $8.6million and $8.4million for the three months ended June 30, 2011 and 2010, respectively.Agency and outside sales representative commissions were approximately $15.4million and $15.1million for the six months ended June 30, 2011 and 2010, respectively. Interactive One, the primary driver of revenue in our Internet segment, generates the majority of the Company’s internet revenue, and derives such revenue principally from advertising services, including advertising aimed at diversity recruiting. Advertising services include the sale of banner and sponsorship advertisements.Advertising revenue is recognized either as impressions (the number of times advertisements appear in viewed pages) are delivered, when “click through” purchases or leads are reported, or ratably over the contract period, where applicable. Interactive One has a diversity recruiting relationship with Monster, Inc. (“Monster”).Monster posts job listings and advertising on Interactive One’s websites and Interactive One earns revenue for displaying the images on its websites. TV One, the primary driver of revenues in our Cable Television segment, derives advertising revenue from the sale of television air time to advertisers and recognizes revenue when the advertisements are run.TV One also receives affiliate fees and records revenue during the term of various affiliation agreements at levels appropriate for the most recent subscriber counts reported by the applicable affiliate. (e)Barter Transactions The Company provides advertising time in exchange for programming content and certain services and accounts for these exchanges in accordance with ASC 605, “Revenue Recognition.” The terms of these exchanges generally permit the Company to preempt such time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both net revenue and station operating expenses. The valuation of barter time is based upon the fair value of the network advertising time provided for the programming content and services received. For the three months ended June 30, 2011 and 2010, barter transaction revenues were $761,000 and $774,000, respectively. For each of the six months ended June 30, 2011 and 2010, barter transaction revenues were $1.6 million. Additionally, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $698,000 and $695,000 and $63,000 and $79,000, for the three months ended June 30, 2011 and 2010, respectively.For the six months ended June 30, 2011 and 2010, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $1.5 million and $1.5 million and $129,000 and $131,000, respectively. (f)Comprehensive Income (Loss) The Company’s comprehensive income (loss) consists of net income (loss) and other items recorded directly to the equity accounts. The objective is to report a measure of all changes in equity of an enterprise that result from transactions and other economic events during the period, other than transactions with owners. The Company’s other comprehensive income (loss) consists of income on derivative instruments that qualify for cash flow hedge treatment (See Note7 - Derivative Instruments and Hedging Activities)and income on investment activities (See Note 6 – Investments). The following table sets forth the components of comprehensive income (loss): Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In thousands) Consolidated net income (loss) $ ) Other comprehensive income(net of tax benefit of $0 for all periods): Investment activities 56 — 56 — Derivative and hedging activities — — Comprehensive income (loss) ) Comprehensive income attributable to the noncontrolling interests Comprehensive income (loss) attributable to common stockholders $ ) (g)Earnings Per Share Basic earnings per share is computed on the basis of the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method.The Company’s potentially dilutive securities include stock options and restricted stock. Diluted earnings per share considers the impact of potentially dilutive securities except in periods in which there is a net loss, as the inclusion of the potentially dilutive common shares would have an anti-dilutive effect. 9 The following table sets forth the calculation of basic and diluted earnings per share (in thousands, except share and per share data): Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In thousands) Numerator: Consolidated net income (loss) attributable to common stockholders $ ) Denominator: Denominator for basic net income (loss) per share- weighted average outstanding shares Effect of dilutive securities: Stock options and restricted stock - Denominator for diluted net income (loss) per share- weighted-average outstanding shares Net income (loss) attributable to common stockholders per share- basic $ ) Net income (loss) attributable to common stockholders per share- diluted $ ) All stock options and restricted stock were excluded from the diluted calculation for the six months ended June 30, 2010, as their inclusion would have been anti-dilutive. The following table summarizes the potential common shares excluded from the diluted calculation. Six Months Ended June 30, 2010 (Unaudited) (in thousands) Stock options Restricted stock (h)Fair Value Measurements We report our financial and non-financial assets and liabilities measured at fair value on a recurring and non-recurring basis under the provisions of ASC 820, “Fair Value Measurements and Disclosures.” ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: Inputs are unadjusted quoted prices in active markets for identical assets and liabilities that can be accessed at measurement date. Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities inactive markets or quoted prices for identical assets or liabilities in inactive markets. Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. 10 As of June 30, 2011 and December 31, 2010, the fair values of our financial assets and liabilities are categorized as follows: Total Level 1 Level 2 Level 3 (Unaudited) (In thousands) As of June 30,2011 Assets subject to fair value: Fixed maturity securities - available for sale: Corporate debt securities $ $ $
